Exhibit 10.1

 

EIGHTH AMENDMENT & WAIVER

 

This Eighth Amendment & Waiver (this “Amendment”) dated as of August 31, 2009
(the “Eighth Amendment Effective Date”) is by and among MxEnergy Inc., a
Delaware corporation (“MxEnergy”), MxEnergy Electric Inc., a Delaware
corporation (“MxEnergy Electric”, MxEnergy and MxEnergy Electric each a
“Borrower” and collectively, the “Borrowers”), MxEnergy Holdings Inc. and
certain Subsidiaries thereof (collectively, the “Guarantors”), the financial
institutions and other Persons whose signatures appear below as Lenders, Société
Générale, as Issuing Bank, and Société Générale, as Administrative Agent.

 

PRELIMINARY STATEMENTS

 

A.                                   Reference is made to the Third Amended and
Restated Credit Agreement dated as of November 17, 2008 among the Borrowers, the
Guarantors, the lenders party thereto and the Administrative Agent, as amended
by the First Amendment dated as of March 11, 2009, the Second Amendment & Waiver
dated as of May 15, 2009, the Third Amendment & Waiver dated as of May 29, 2009,
the Fourth Amendment & Waiver dated as of June 8, 2009, the Fifth Amendment
dated as of June 15, 2009, the Sixth Amendment, Waiver & Consent dated as of
July 31, 2009, and the Seventh Amendment & Waiver dated as of August 14, 2009
(as amended through the date hereof, the “Credit Agreement”).  Unless otherwise
expressly provided herein, capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.

 

B.                                     Section 2.14(e) of the Credit Agreement
provides that if any Letters of Credit are outstanding or drawn and not
reimbursed on August 28, 2009, the Borrowers shall on or before such date either
pay to the Administrative Agent an amount equal to 105% of the Letter of Credit
Exposure allocable to such Letters of Credit, provide the Issuing Bank with a
substitute letter of credit naming the Issuing Bank as beneficiary with a face
amount equal to 105% of the aggregate Letter of Credit Exposure allocable to
such outstanding Letters of Credit, or provide the Administrative Agent with
some combination of the foregoing (collectively, the “Cash Collateralization
Requirement”).  As of the date hereof, the Borrowers have failed to comply with
the Cash Collateralization Requirement (other than the compliance in part with
the Cash Collateralization Requirement resulting from the Borrowers’ compliance
with Section 5.18 of the Credit Agreement as of the date hereof), and as a
result, an Event of Default has occurred and is continuing under
Section 7.01(c) of the Credit Agreement (the “Cash Collateral Default”).

 

C.                                     Section 7.01(m) of the Credit Agreement
provides that it is an Event of Default if on or prior to August 28, 2009,
holders of at least 90% of the outstanding principal amount of the Senior Notes
(excluding Senior Notes owned by the Parent) shall not have validly tendered and
not withdrawn their Senior Notes in the Senior Notes Exchange Offer (the
“August 28 Milestone Requirement”).  As of the date hereof, a purported Event of
Default may have occurred and be continuing due to the failure of the August 28
Milestone Requirement to be satisfied (if any, the “August 28 Default”, and
together with the Cash Collateral Default, the “Eighth Amendment Defaults”).

 

--------------------------------------------------------------------------------


 

D.                                    The Borrowers have requested that the
Lenders, the Issuing Bank and the Administrative Agent amend the Credit
Agreement as set forth in this Amendment and waive the Eighth Amendment Defaults
to the extent provided herein.

 

E.                                      The Lenders party hereto, constituting
all of the Lenders under the Credit Agreement, the Issuing Bank and the
Administrative Agent are willing to amend the Credit Agreement and waive the
Eighth Amendment Defaults, each on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto agree as follows:

 

AGREEMENT

 

Section 1.                                            Amendments to Credit
Agreement.

 

(a)                                  Amendments to Section 1.01.

 

(i)                                     The following new definitions are hereby
added in the appropriate alphabetical order to read as follows:

 

“Collateral LOC” has the meaning given to such term in the Eighth Amendment.

 

“Eighth Amendment” means the Eighth Amendment & Waiver, dated as of August 31,
2009, to the Agreement, by and among the Borrowers, the Parent, the Guarantors,
the Lenders, the Issuing Bank and the Administrative Agent.

 

“Eighth Amendment Effective Date” means the date upon which the Eighth Amendment
becomes effective in accordance with its terms.

 

“FERC Approval” means an order or other written approval from the Federal Energy
Regulatory Commission (“FERC”) of the application filed by MxEnergy Electric
with FERC (Docket No. EC09-105-000) on August 20, 2009.

 

“Payoff Letter” has the meaning given to such term in the Eighth Amendment.

 

“RBS” means The Royal Bank of Scotland plc.

 

(ii)                                  Each of the following definitions is
hereby amended in its entirety to read as follows:

 

“Commercial Term Sheet” means the term sheet dated August 7, 2009 evidencing the
proposed commodity supply arrangements among the Refinance Party, the Parent and
the Borrowers.

 

“Exchange Offering Memo” means the MxEnergy Holdings Inc. Amended and Restated
Confidential Offering Memorandum and Consent Solicitation Statement dated
August 14, 2009.

 

--------------------------------------------------------------------------------


 

“Maturity Date” means September 21, 2009.

 

“Refinance Party” means Sempra Energy Trading LLC.

 

“Refinance Transaction” means the proposed transaction between the Refinance
Party and the Borrowers that is described in the Term Sheets and that would
provide for the refinancing in full of the Obligations and delivery to the
Issuing Bank of a back-to-back letter of credit in favor of the Issuing Bank on
or before the Maturity Date.

 

“Trigger Event” means:

 

(a)                                  on or prior to September 4, 2009 (x) the
Administrative Agent has not received written confirmation (which written
confirmation may be sent via electronic mail) from the Refinance Party,
confirming that (i) it has negotiated and agreed to the final form of the
Collateral LOC with the Issuing Bank, and it will cause RBS to deliver the
Collateral LOC to the Issuing Bank on or before the closing date of the
Refinance Transaction (and such written confirmation shall attach the form of
Collateral LOC thereto), (ii) it has negotiated and agreed to the final form of
Payoff Letter with the Administrative Agent and will accept such Payoff Letter
from the Administrative Agent and the Borrowers in connection with the closing
of the Refinance Transaction, without requiring any other terms, conditions or
documentation from the Administrative Agent or the Lenders concerning the
matters contained therein (except as expressly provided therein) (and such
written confirmation shall attach the form of Payoff Letter thereto), and
(iii) it actively continues to negotiate definitive documentation in good faith
with the Parent and the Borrowers on the Refinance Transaction and that the
Refinance Party’s due diligence investigation of the Borrowers’ business has not
identified any materially adverse matters in the judgment of the Refinance
Party; (y) the final form of Collateral LOC is not in form and substance
satisfactory to the Issuing Bank in its sole discretion; or (z) the final form
of Payoff Letter is not in form and substance satisfactory to the Administrative
Agent in its sole discretion;

 

(b)                                 on or prior to September 8, 2009, the
Borrowers fail to deliver to the Administrative Agent evidence satisfactory to
the Administrative Agent and the Majority Lenders that the FERC Approval has
been obtained;

 

(c)                                  on or prior to September 20, 2009, holders
of at least 95% (or, if the applicable condition precedent in the Exchange
Offering Memo is waived by a sufficient number of holders of the Senior Notes
pursuant to evidence satisfactory to the Administrative Agent and the Majority
Lenders in their sole discretion, 90%) of the outstanding principal amount of
the Senior Notes (excluding Senior Notes owned by the Parent) shall not have
validly tendered and not withdrawn their Senior Notes in the Senior Notes
Exchange Offer, as modified pursuant to an amendment to the Exchange Offering
Memo in accordance with clause (ii)(x) of paragraph (d) below;

 

(d)                                 the Senior Notes Exchange Offer or the
Exchange Offering Memo (i) expires or is terminated without holders of a
sufficient amount of the Senior Notes to make the Senior Notes Exchange Offer
effective having validly tendered and not withdrawn their Senior Notes in the
Senior Notes Exchange Offer, or (ii) is amended or otherwise modified in any

 

--------------------------------------------------------------------------------


 

manner (unless amended or otherwise modified solely to (x) reflect the final
terms agreed to (pursuant to evidence satisfactory to the Administrative Agent
and the Majority Lenders in their sole discretion) by the Parent, the Refinance
Party and the holders of the Senior Notes, and such amendment or other
modification is in form and substance reasonably satisfactory to the
Administrative Agent and the Majority Lenders, or (y) extend the expiration date
of the Senior Notes Exchange Offer such that it is consummated and settled
simultaneously with the closing of the Refinance Transaction); or

 

(e)                                  the Parent or a Borrower receives a notice
of or becomes aware of a termination or abandonment by the Refinance Party of
the Refinance Transaction, or a significant change in structure that could
reasonably be expected to delay the closing thereof to after the Maturity Date,
or the Parent, a Borrower or any of their respective Subsidiaries takes any
action to terminate or abandon the Refinance Transaction, or fails to take any
action which failure has the effect of terminating or abandoning the Refinance
Transaction.

 

(b)                                 Amendments to Section 2.14.

 

(i)                                     Section 2.14(a) is hereby amended by
(x) replacing the first sentence thereof with the following:

 

Subject to the terms of this Agreement, from time-to-time from the Closing Date
until 5 Business Days prior to Maturity Date, at the request of a Borrower, the
Issuing Bank shall, on the terms and conditions hereinafter set forth, issue,
increase, amend, renew or extend the expiration date of Letters of Credit for
the account of such Borrower or for the account of any Subsidiary of a Borrower
(in which case such Borrower and such Subsidiary shall be co-applicants with
respect to such Letter of Credit) on any Business Day.

 

and (y) replacing the references therein to “issue, increase or extend”,
“issued, increased or extended”, and “issuance, increase or extension” to
“issue, increase, amend, renew or extend,” “issued, increased, amended, renewed
or extended”, and “issuance, increase, amendment, renewal or extension”,
respectively.

 

(ii)                                  Section 2.14(a)(ii) is hereby amended in
its entirety as follows:

 

(ii) unless such Letter of Credit has an expiration date not later than the
earliest of (A) one year after the date of issuance thereof, (B) except as
provided in clause (C), November 30, 2009, and (C) with respect to Letters of
Credit (other than Letters of Credit issued, increased, amended, renewed or
extended on or after the Eighth Amendment Effective Date) in an aggregate
outstanding face amount of up to $40,000,000 only, January 31, 2010; provided
that any such Letter of Credit with a one-year tenor may expressly provide that
it is renewable at the option of the Issuing Bank for additional one-year
periods (which shall in no event extend beyond January 31, 2010) if such Letter
of Credit is cancelable upon at least 30 days’ notice given by the Issuing Bank
to the beneficiary of such Letter of Credit;

 

(iii)                               The proviso to Section 2.14(e) is hereby
deleted.

 

--------------------------------------------------------------------------------


 

(c)                                  Amendment to Section 6.17.   Clause
(a)(i) of Section 6.17 is hereby amended in its entirety as follows:

 

(a)(i) $25,000,000.00 during October, November, and December 2008 and January,
June, July, August and September 2009 and

 

(d)                                 Amendment to Section 6.27.  Section 6.27 is
hereby amended in its entirety as follows:

 

Section 6.27.                             Natural Gas Inventory.  Permit the
aggregate amount of natural gas inventory for the Loan Parties to exceed:
(a) 4.2 Bcf on any day in the month of May 2009, (b) 5.1 Bcf on any day in the
month of June 2009, (c) 5.6 Bcf on any day in the month of July 2009, (d) 6.1
Bcf on any day in the month of August 2009, or (e) 6.6 Bcf on any day in the
month of September 2009.

 

(e)                                  Amendment to Section 7.01.  Clause (i) of
Section 7.01(c) is hereby amended in its entirety as follows:

 

(i) fail to perform or observe any covenant contained in Section 2.14(e), 5.01,
5.07(a), 5.09, 5.11, 5.12, 5.17, Article VI or Section 2 of the Eighth
Amendment, or

 

Section 2.                                            Other Agreements.

 

(a)                                  On or prior to the Maturity Date, the
Borrowers shall deliver or cause to be delivered to the Issuing Bank a duly
executed back-to-back letter of credit from RBS in the form attached hereto as
Exhibit A, together with such changes as may be agreed between RBS and the
Issuing Bank (the “Collateral LOC”), notwithstanding any different prior
direction by the Administrative Agent or the Majority Lenders pursuant to
Section 2.14(e) of the Credit Agreement, and not in duplication thereof (if the
operation of clause (ii) of such Section is sufficient to comply with this
Section 2(a)).

 

(b)                                 The Borrowers hereby agree to execute and
deliver a payoff letter in the form attached hereto as Exhibit B, together with
such changes as may be agreed between the Refinance Party and the Administrative
Agent (the “Payoff Letter”) upon the closing of the Refinance Transaction and
the Loan Parties shall not require any other terms, conditions or documentation
from the Administrative Agent or the Lenders concerning the matters contained
therein (except as expressly provided therein).

 

(c)                                  The Borrowers hereby agree to participate
in weekly conference calls (on each Wednesday or such other date as may be
mutually agreed between the parties) with the Administrative Agent, and to use
their commercially reasonable efforts to cause the Refinance Party to
participate in each such conference call, from and after the Eighth Amendment
Effective Date until the Maturity Date in order to provide the Administrative
Agent with ongoing updates as to the status of (i) the Refinance Transaction,
(ii) the commercial agreement and related hedging agreements contemplated by the
Commercial Term Sheet, (iii) the shareholders’ agreement and intercreditor
agreement contemplated by the Equity & Intercreditor Term Sheets, (iv) the
security documents, billing services

 

--------------------------------------------------------------------------------


 

arrangements, account control agreements and other agreements required to be
executed prior to or contemporaneously with the closing of the Refinance
Transaction, and (v) the refinancing in full of the Loan Parties’ obligations
under the Master Transaction Agreement on or prior to the Maturity Date.

 

(d)                                 From and after the Eighth Amendment
Effective Date to and including the Maturity Date (but excluding the amounts
referred to in Section 4(d) of the Eighth Amendment), the Borrowers shall,
concurrently with any applicable payment in the nature of a fee made to the
Secured Counterparty, pay to the Administrative Agent in immediately available
funds for the benefit of each Lender, a non-refundable fee calculated as a
percentage of such Lender’s Revolving Commitment, with such percentage equal to
the percentage obtained by dividing (x) the aggregate fees that are being paid
to the Secured Counterparty by (y) $35,000,000.

 

(e)                                  The Loan Parties shall deliver to the
Administrative Agent a copy of the Closing Checklist (as defined in the
amendment or waiver to the Master Transaction Agreement dated as of the Eighth
Amendment Effective Date) concurrently with delivery of the same to the Secured
Counterparty pursuant to the terms of the Master Transaction Agreement.

 

Section 3.                                            Waiver.

 

(a)                                  The Lenders hereby agree, subject to the
terms and conditions of this Amendment, to waive the Cash Collateral Default and
the August 28 Default (if any).  The foregoing waivers shall relate back to, and
be deemed effective as of, the date of the occurrence of the applicable Default
(if any).

 

(b)                                 The waivers by the Lenders described in this
Section 3 are contingent upon the satisfaction of the conditions precedent set
forth below in this Amendment and are limited to the Eighth Amendment Defaults. 
Such waivers are limited to the extent described herein and shall not be
construed to be a consent to or a permanent waiver of Section 7.01(m) or
Section 2.14(e) of the Credit Agreement or any other terms, provisions,
covenants, warranties or agreements contained in the Credit Agreement or in any
of the other Loan Documents.  The Administrative Agent and the Lenders reserve
the right to exercise any rights and remedies available to them in connection
with any other present or future Defaults or Events of Default with respect to
the Credit Agreement or any other provision of any Loan Document.

 

Section 4.                                            Conditions to
Effectiveness.  This Amendment shall be effective as of the Eighth Amendment
Effective Date when the Administrative Agent shall have received each of the
following:

 

(a)                                  counterparts of this Amendment, duly
executed by each Loan Party and each Lender;

 

(b)                                 a duly executed amendment or waiver to the
Master Transaction Agreement which shall be effective and shall amend the Master
Transaction Agreement or waive the provisions thereof (i) to provide for an
extension of the Borrowers’ ability to

 

--------------------------------------------------------------------------------


 

obtain hedging on an unmargined basis in accordance with the terms of the Master
Transaction Agreement through September 21, 2009, and (ii) which shall otherwise
be satisfactory to the Administrative Agent and the Majority Lenders in their
sole discretion;

 

(c)                                  an effective extension to the Exchange
Offering Memo (i) extending the expiration date of the Senior Notes Exchange
Offer to a date no later than September 20, 2009, and (ii) in form and substance
satisfactory to the Administrative Agent and the Majority Lenders in their
reasonable discretion;

 

(d)                                 in immediately available funds for the
benefit of each Lender, a non-refundable fee calculated as a percentage of such
Lender’s Revolving Commitment immediately after giving effect to this Amendment,
with such percentage equal to the percentage obtained by dividing (x) the
aggregate fees that are paid to the Secured Counterparty in connection with the
amendment or waiver described in paragraph (b) above (including without
limitation the aggregate “capital charges” paid in connection therewith, but
excluding the fees and other payments referred to in Section 4(a) thereof) by
(y) $35,000,000 (provided, that, this condition precedent shall be deemed to
have not been satisfied in the event that any Lender receives a fee or fees in
connection with this Amendment or the transactions contemplated hereby greater
than the fee contemplated by this Section 4(d)); and

 

(e)                                  a letter from the Refinance Party in form
and substance satisfactory to the Administrative Agent and the Majority Lenders
in their sole discretion.

 

Section 5.                                            Representations and
Warranties.  Each Loan Party jointly and severally hereby represents and
warrants that, as of the Eighth Amendment Effective Date (after giving effect to
this Amendment):

 

(a)                                  all representations and warranties of such
Loan Party contained in the Credit Agreement, as amended hereby, and any other
Loan Document are true and correct in all material respects with the same effect
as if such representations and warranties had been made on the Eighth Amendment
Effective Date (it being understood and agreed that any representation which by
its terms is made as of a specified date shall be required to be true and
correct only as of such specified date); and

 

(b)                                 no Default has occurred and is continuing.

 

Section 6.                                            Consent of Guarantors;
Confirmation of Guarantees.  Each Guarantor hereby consents to this Amendment
and hereby confirms and agrees that notwithstanding the effectiveness of this
Amendment, the Guarantee contained in Article VIII of the Credit Agreement is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects.

 

Section 7.                                            Release; Acknowledgement
of Debt.

 

(a)                                  As a material part of the consideration for
the Administrative Agent and the Lenders entering into this Amendment, each
Borrower and each Guarantor, on behalf of itself and its officers, directors,
equity holders, Affiliates, successors and assigns, hereby

 

--------------------------------------------------------------------------------


 

releases and forever discharges the Administrative Agent, the Issuing Bank, and
each Lender and their respective predecessors, officers, managers, directors,
shareholders, employees, agents, attorneys, representatives, subsidiaries, and
Affiliates (each a “Lender Party”) from any and all claims, expenses, costs,
causes of actions or other losses or liabilities of any nature whatsoever
existing on the Eighth Amendment Effective Date, including, without limitation,
all claims, expenses, costs, causes of actions or other losses or liabilities
for or in respect of contribution and indemnity, whether arising at law or in
equity, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which any Borrower or Guarantor may have or claim to have
against any Lender Party under, arising out of, in connection with, or in any
way related to, this Amendment, the Credit Agreement, as amended hereby, or any
other Loan Documents.  For the avoidance of doubt, the provisions of this clause
shall survive any termination of the Credit Agreement, as amended hereby.

 

(b)                                 As of 9 a.m. New York time on the Eighth
Amendment Effective Date, (i) the aggregate outstanding principal amount of
(A) Revolving Advances is $0 and (B) Bridge Loans is $5,400,000.00; and (ii) the
aggregate undrawn face amount of the Letters of Credit is $91,040,808.

 

Section 8.                                            Governing Law.  This
Amendment shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of New York without regard to conflict of laws
principles.

 

Section 9.                                            Entire Agreement.  This
Amendment, the Credit Agreement and the other Loan Documents constitute the
entire agreement and understanding among the parties and supersede all prior
agreements and understandings, whether written or oral, among the parties hereto
concerning the transactions provided herein and therein.

 

Section 10.                                      Execution in Counterparts. 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by facsimile shall be as effective as delivery of a
manually executed counterpart of this Amendment.

 

Section 11.                                      Headings.  The headings set
forth in this Amendment are and shall be without substantive meaning or content
of any kind whatsoever and are not a part of the agreement between the parties
hereto.

 

Section 12.                                      Severability.  In case any
provision in or obligation under this Amendment shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Eight Amendment Effective Date.

 

 

BORROWERS:

 

 

 

 

MXENERGY INC.

 

 

 

 

By:

 

  /s/CHAITU PARIKH

 

Name:

 

  Chaitu Parikh

 

Title:

 

  Chief Financial Officer

 

 

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

By:

 

  /s/CHAITU PARIKH

 

Name:

 

  Chaitu Parikh

 

Title:

 

  Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

By:

 

  /s/CHAITU PARIKH

 

Name:

 

  Chaitu Parikh

 

Title:

 

  Chief Financial Officer

 

 

 

 

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

INFOMETER.COM INC.

 

MXENERGY CAPITAL CORP.

 

 

 

 

By:

 

  /s/CHAITU PARIKH

 

Name:

 

  Chaitu Parikh

 

Title:

 

  Chief Financial Officer

 

 

 

 

 

MXENERGY SERVICES INC.

 

 

 

 

By:

 

  /s/CHAITU PARIKH

 

Name:

 

  Chaitu Parikh

 

Title:

 

  Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, as Administrative Agent

 

 

 

 

 

 

By:

 

  /s/CHUNG-TAEK OH

 

Name:

 

  Chung-Taek Oh

 

Title:

 

  Vice President

 

 

 

 

 

 

 

 

 

By:

 

  /s/ SEBASTIEN RIBATTO

 

Name:

 

  Sebastien Ribatto

 

Title:

 

  Managing Director

 

 

 

 

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE, as Issuing Bank

 

 

 

 

 

 

 

By:

 

  /s/CHUNG-TAEK OH

 

Name:

 

  Chung-Taek Oh

 

Title:

 

  Vice President

 

 

 

 

 

 

 

 

 

By:

 

  /s/ SEBASTIEN RIBATTO

 

Name:

 

  Sebastien Ribatto

 

Title:

 

  Managing Director

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

 

By:

 

  /s/CHUNG-TAEK OH

 

Name:

 

  Chung-Taek Oh

 

Title:

 

  Vice President

 

 

 

 

 

 

 

 

 

By:

 

  /s/ SEBASTIEN RIBATTO

 

Name:

 

  Sebastien Ribatto

 

Title:

 

  Managing Director

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

 

By:

 

  /s/STEVEN MARKUNAS

 

Name:

 

  Steven Markunas

 

Title:

 

  Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

CoBANK, ACB

 

 

 

 

 

 

By:

 

  /s/DALE KEYES

 

Name:

 

  Dale Keyes

 

Title:

 

  Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK

 

 

 

 

 

 

By:

 

  /s/S.E SAXE

 

Name:

 

  S.E. Saxe

 

Title:

 

  SCO

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 

  /s/DAVID MAIORELLA

 

Name:

 

  David Maiorella

 

Title:

 

  Senior Vice President

 

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANKS p.l.c.

 

 

 

 

 

 

By:

 

  /s/ VAUGHN BUCK

 

Name:

 

  Vaughn Buck

 

Title:

 

  Director

 

 

 

 

 

By:

 

  /s/DAVID O’DRISCOLL

 

Name:

 

  David O’Driscoll

 

Title:

 

  Assistant Vice President

 

--------------------------------------------------------------------------------


 

RZB FINANCE LLC

 

 

By:

 

  /s/ASTRID WILKE

 

By:

 

  /s/ HERMINE KIROLOS

Name:

 

  Astrid Wilke

 

Name:

 

  Hermine Kirolos

Title:

 

  Vice President

 

Title:

 

  Group Vice President

 

--------------------------------------------------------------------------------


 

 

DENHAM COMMODITY PARTNERS FUND LP

 

 

 

 

By:

DENHAM COMMODITY PARTNERS GP

 

 

LP, its General Partner

 

 

 

 

By:

DENHAM GP LLC, its General Partner

 

 

 

 

By:

/s/PAUL WINTERS

 

Name:

Paul Winters

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

/s/JEFFREY MAYER

 

Jeffrey Mayer

 

--------------------------------------------------------------------------------


 

 

/s/CHAITU PARIKH

 

Chaitu Parikh

 

--------------------------------------------------------------------------------


 

 

/s/ CAROLE R. ARTMAN-HODGE

 

Carole R. Artman-Hodge

 

--------------------------------------------------------------------------------